DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see page 8, filed 12/09/2021, with respect to claim 2 have been fully considered and are persuasive.  The objection of claim 2 has been withdrawn. 
Applicant’s arguments, see pages 8-11, filed 12/09/2021, with respect to the rejection(s) of claim(s) 1, 2, 8, and 12 under  35 U.S.C. 103 as being unpatentable over US-20190036563 A1 to Koshy in view of US 20190052312 A1 to Fuchs and US 20200305049 A1 to Vasseur. have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of US-20180132116-A1 to Shekhar et al. from hereon Shekhar, US-10318890B1 to Kravets et al. from hereon Kravets and US-20180295663-A1 to Lee et al. from hereon Lee.

Applicant’s arguments, see page 10, filed 12/09/2021, with respect to the rejection(s) of claim(s) 3 under 35 U.S.C. 103 as being unpatentable over US 20190036563 A1 to Koshy, US 20190052312 A1 to Fuchs and US 20200305049 A1 to Vasseur in view of US10278154-B2 to Ronen have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of US-20180132116-A1 to Shekhar et al. from hereon Shekhar, US-10318890B1 to Kravets et al. from hereon Kravets and US-20180295663-A1 to Lee et al. from hereon Lee.

Applicant’s arguments, see page11, filed 12/09/2021, with respect to the rejection(s) of claim(s) 4 and 13 under 35 U.S.C. 103 as being unpatentable over US-20190036563 A1 to Koshy, US 20190052312 A1 to Fuchs and US 20200305049 A11 to Vasseur in view of US-9677890-B2 to Yang have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of US-20180132116-A1 to Shekhar et al. from hereon Shekhar, US-10318890B1 to Kravets et al. from hereon Kravets and US-20180295663-A1 to Lee et al. from hereon Lee.

Applicant’s arguments, see page 11, filed 12/09/2021, with respect to the rejection(s) of claim(s) 5, 7, 11, and 14 under 35 U.S.C. 103 as being unpatentable over US-20190036563 A1 to Koshy, US 20190052312 A1 to Fuchs and US 20200305049 A1 to Vasseur in view of US-20170077977-A1 to Prendergast have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of US-20180132116-A1 to Shekhar et al. from hereon Shekhar, US-10318890B1 to Kravets et al. from hereon Kravets and US-20180295663-A1 to Lee et al. from hereon Lee.

Applicant’s arguments, see pages 11-12, filed 12/09/2021, with respect to the rejection(s) of claim(s) 6 and 15 under 35 U.S.C. 103 as being unpatentable over US-20190036563 A1 to Koshy, US-20190052312 A1 to Fuchs and US 20200305049 A1 to Vasseur in view of US-20130217450-A1 to Kanj. have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of 35 U.S.C. 103 as being unpatentable over US-20180132116-A1 to Shekhar et al. from hereon Shekhar, US-10318890B1 to Kravets et al. from hereon Kravets and US-20180295663-A1 to Lee et al. from hereon Lee.

Applicant’s arguments, see page 12, filed 12/09/2021, with respect to the rejection(s) of claim(s) 7 and 9 under 35 U.S.C. 103 as being unpatentable over US 20190036563 A1 to Koshy, US 20190052312 A1 to Fuchs and US 20200305049 A1 to Vasseur in view of US-20170077977-A1 to Prendergast and US-20190304408-A1 to Seethaler have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of 35 U.S.C. 103 as being unpatentable over US-20180132116-A1 to Shekhar et al. from hereon Shekhar, US-10318890B1 to Kravets et al. from hereon Kravets and US-20180295663-A1 to Lee et al. from hereon Lee.

Applicant’s arguments, see page 12, filed 12/09/2021, with respect to the rejection(s) of claim(s) 10 under 35 U.S.C. 103 as being unpatentable over US 20190036563 A1 to Koshy, US 20190052312 A1 to Fuchs and US 20200305049 A1 to Vasseur in view of US20170077977-A1 to Prendergast and US-20130217450-A1 to Kanj. have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of 35 U.S.C. 103 as being unpatentable over US-20180132116-A1 to Shekhar et al. from hereon Shekhar, US-10318890B1 to Kravets et al. from hereon Kravets and US-20180295663-A1 to Lee et al. from hereon Lee.

Applicant’s arguments, see page 13-14, filed 12/09/2021, with respect to the rejection(s) of claim(s) 10 under 35 U.S.C. 103 as being unpatentable over US 20190036563 A1 to Koshy, US 20190052312 A1 to Fuchs and US 20200305049 A1 to Vasseur in view of US20170077977-A1 to Prendergast and US-20130217450-A1 to Kanj. have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of 35 U.S.C. 103 as being unpatentable over US-20180132116-A1 to Shekhar et al. from hereon Shekhar, US-10318890B1 to Kravets et al. from hereon Kravets and US-20180295663-A1 to Lee et al. from hereon Lee.

Applicant’s arguments, see pages 13-14, filed 12/09/2021, with respect to claim 16-20 have been fully considered and are persuasive.  The rejection of claims 16-20 has been withdrawn. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 5, 8, and 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over US-20180132116-A1 to Shekhar et al. from hereon Shekhar in view of US-20190036563-A1 to Koshy, US-10318890B1 to Kravets et al. from hereon Kravets and US-20180295663-A1 to Lee et al. from hereon Lee.

Regarding claim 1 Shekhar teaches...a mobile information handling system (Fig. 2, item 152) comprising: a wireless network interface (Fig.1, item 126) configured to access a first wireless network access point via a wireless link (Abs); wherein the sensor is a movement sensor to detect the movement of the mobile information handling system (Fig. 4, P.14, 78 discloses using the sensor data for a machine learning techniques; P 34 discloses the device 100  

Koshy teaches... a processor to executing code instructions of a wireless performance modulator to adjust the performance of the wireless network interface (P.18) and a sensor to receive input descriptive of the environment of the mobile information handling system and (P.37, Lns. 8-15, discloses a sensor for receiving input descriptive of the environment described as the managing of sensors and their interaction for detection or orientation, monitoring status such as docking to provide access and data from power level ),



Kravets teaches... upon execution of a machine learning process (C 3, Ln10), provide the input to the wireless performance modulator to adjust the performance of the wireless network interface based on information associated with the sensed environment received by the sensor (C3, Ln. 50-65), wherein the sensor is a movement sensor to detect the movement of the mobile information handling system (C.3, Ln.66 discloses the sensor being a movement sensor described as a motion sensor);

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Shekhar by incorporating the teachings of Kravets because it teaches a method and or apparatus to gather sensor data from a sensor device used to improve training data for a motion detection system during its training period (Kravets, Abs). The motivation is that by applying a well-known standard or protocol or machine to a system provides the system with significantly improved industrial applicability.  



It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Shekhar by incorporating the teachings of Lee because it teaches a method and or apparatus to monitor a second communication link determining whether a parameter associated with the link satisfies the threshold and providing messages to communication the determination and results  (Lee, Abs). The motivation is that by applying a well-known standard or protocol or machine to a system provides the system with significantly improved industrial applicability.  

Regarding claim 2 Shekhar, Koshy, Kravets, and Lee teach the mobile information handling system of claim 1, Shekhar teaches...wherein the movement sensor detects the movement of the mobile information handling system so as to determine, with the wireless 

Regarding claim 5 Shekhar, Koshy, Kravets, and Lee teach the mobile information handling system of claim 1, Koshy teaches...wherein the sensor is a specific absorption rate (SAR) sensor to detect a presence of a human proximity to the mobile information handling system (by design and it is commonly known in the art that SAR sensor detect); Shekhar teaches...and the wireless performance modulator is configured to adjust power consumption to an antenna utilized by the wireless network interface of the mobile information handling system (P.39 and 57 disclose the performance modulator described as processor or controller item 126 configures the power consumption to the antenna described as parameter adjustment to antennas given that it may require additional power or set to zero gain as discloses on P. 70, Lns. 13-15).

Regarding claim 8 Shekhar teaches a method of dynamically modulating a performance of a mobile information handling system (Fig. 2, item 152P. ), comprising: accessing a first wireless network access point via a wireless network interface configured to establish a wireless link (Fig. 4, P.14, 78 discloses using the sensor data for a machine learning techniques; P 34 discloses the device 100  and the integrated processor unit featuring a sensor processing); but does not teach...receiving at a wireless performance module, from a plurality of sensors, data 

Koshy teaches... receiving at a wireless performance module, from a plurality of sensors, data descriptive of movement of the mobile information handling system determining, based on the data descriptive of movement, that the movement of the mobile information handling system has reached a threshold distance; (P.37, Lns. 8-15, discloses a sensor for receiving input descriptive of the environment described as the managing of sensors and their interaction for detection or orientation, monitoring status such as docking to provide access and data from power level ); 

Kravets teaches...executing a machine learning process (C.3, Ln.10 and C3, Ln. 50-65, C.3, Ln.66 discloses the sensor being a movement sensor described as a motion sensor);

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Shekhar by incorporating the teachings of Kravets because it teaches a method and or apparatus to gather sensor data from a sensor 

Lee teaches...to initiate a roaming process to detect avoid dropping the wireless link when training data consumed by the mobile information handling system indicates the presence of alternative, and wirelessly accessible access points (P.8 discloses the initiation of a roaming process upon discovering that a threshold associated with a coverage based on instruction or a determination that the parameter satisfies a threshold. P. 13  further discloses switching to a nearby access point based on the instruction and that it satisfies the threshold.  P. 83 further describes the roaming threshold being a threshold4 based on a parameter. It is known in the art that for wireless system determining a signal strength may also derive the distance and similar parameters).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Shekhar by incorporating the teachings of Lee because it teaches a method and or apparatus to monitor a second communication link determining whether a parameter associated with the link satisfies the threshold and providing messages to communication the determination and results  (Lee, Abs). The motivation is that by applying a well-known standard or protocol or machine to a system provides the system with significantly improved industrial applicability.

Regarding claim 11 Shekhar, Koshy, Kravets, and Lee teach the method of claim 8, Shekhar teaches...is at or below the threshold distance (P.39 and 57 disclose the performance modulator described as processor or controller item 126 configures the power consumption to the antenna described as parameter adjustment to antennas given that it may require additional power or set to zero gain as discloses on P. 70, Lns. 13-15) , wherein the data descriptive of the movement of the mobile information handling system originates from a movement sensor that detects movement of the mobile information handling system to determine whether to adjust the transmission power of the wireless network interface (P.39 and 57 disclose the performance modulator described as processor or controller item 126 configures the power consumption to the antenna described as parameter adjustment to antennas given that it may require additional power or set to zero gain as discloses on P. 70, Lns. 13-15).

Sheethaler teaches... wherein the data descriptive of the movement of the mobile information handling system originates from a movement sensor that detects movement of the mobile information handling system to determine whether to adjust the transmission power of the wireless network interface.

Regarding claim 12 Shekhar, Koshy, Kravets, and Lee teach the method of claim 8, Lee teaches...wherein the data descriptive of the movement of the mobile information handling system originates from a movement sensor that detects movement of the mobile information handling system is at or above the threshold distance to initiate a roaming process to 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Shekhar, Koshy, Kravets, and Lee by incorporating the teachings of Lee because it teaches a method and or apparatus to monitor a second communication link determining whether a parameter associated with the link satisfies the threshold and providing messages to communication the determination and results  (Lee, Abs). The motivation is that by applying a well-known standard or protocol or machine to a system provides the system with significantly improved industrial applicability.  

Regarding claim 13 Shekhar, Koshy, Kravets, and Lee teach the method of claim 8, wherein the data descriptive of the movement of the mobile information handling system originates from a movement sensor that detects movement of the mobile information handling system is at or above the threshold distance to determine whether to initiate an access point selection process  (P.8 discloses the initiation of a roaming process upon discovering that a threshold associated with a coverage based on instruction or a determination that the .

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over US-20180132116-A1 to Shekhar et al. from hereon Shekhar, US-20190036563-A1 to Koshy, US-10318890B1 to Kravets et al. from hereon Kravets and US-20180295663-A1 to Lee et al. from hereon Lee in view of US-20200162924-A1 to Desai et al. from here on Desai.

Regarding claim 3 Shekhar, Koshy, Kravets, and Lee teach the mobile information handling system of claim 1, but do not teach...where the threshold movement distance level is above 10 feet.

Desai teaches...where the threshold movement distance level is above 10 feet  (P.36 and 47 discloses a control plane that controls, monitors, and configures access and roaming including wireless access devices and tracks based on configured parameter the distance (P.62) in this case 10 feet the threshold distance).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Shekhar, Koshy, Kravets, and Lee by incorporating the teachings of Desai because it teaches a method and or apparatus to detect, .  

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over US-20180132116-A1 to Shekhar et al. from hereon Shekhar, US-20190036563-A1 to Koshy, US-10318890B1 to Kravets et al. from hereon Kravets and US-20180295663-A1 to Lee et al. from hereon Lee in view of US-9677890-B2 to Yang.

Regarding claim 4 Shekhar, Koshy, Kravets, and Lee teach the mobile information handling system of claim 1, Shekhar teaches...wherein the movement sensor detects the movement of the mobile information handling system so as to, with the wireless performance modulator (Fig. 4, P.14, 78 discloses using the sensor data for a machine learning techniques; P 34 discloses the device 100  and the integrated processor unit featuring a sensor processing,  ), but does not teach...engage an access point selection process as part of the roaming process.

Yang teaches... engage an access point selection process as part of the roaming process (Col. 3, Lns. 40-45, discloses the process to start an access point selection described as the process of virtual mapping landmarks dividing the space into regions and associating the landmarks with the access points and its position and selection is based on the information received like signal power magnitude, variances measurements for wireless signals received). 

.  

Claims 6 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over US-20180132116-A1 to Shekhar et al. from hereon Shekhar, US-20190036563-A1 to Koshy, US-10318890B1 to Kravets et al. from hereon Kravets and US-20180295663-A1 to Lee et al. from hereon Lee in view of US-20130217450-A1 to Kanj.

Regarding claim 6 Shekhar, Koshy, Kravets, and Lee teach the mobile information handling system of claim 1, Koshy teaches...wherein the mobile information handling system comprises: a screen portion (P.16, Lns. 6 ); a keyboard portion mechanically coupled via a hinge to the screen portion (P.16, Lns. 15-17); and a configuration sensor to determine the relative positioning of the screen portion to the keyboard portion (P. 18, discloses a configuration sensor to determine positioning of the screen to the keyboard via the monitoring orientation modes, proximity modes) but do not teach...wherein the sensed orientation of the screen 

Kanj teaches...and wherein the sensed orientation of the screen portion relative to the keyboard portion by the configuration sensor determines a radiation steering pattern associated with an antenna of the wireless network interface (P.25, Lns. 13-25, discloses the sensed orientation of the radiation pattern described as the radiation pattern that is measure as the variation of the field intensity of an antenna; the radiation pattern associated with each antenna of the UE device may be measure or determined on a usage mode. The usage mode can be the relative position of the screen relative to the keyboard and these patterns may be identified and provided to an antenna including one doing beamforming and steering). 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Shekhar, Koshy, Kravets, and Lee by incorporating the teachings of Kanj because the process allows for identifying a current usage mode described as situational data that will allow the orientation of a device and proximity to a user of the device (Kanj, P. 18, Lns. 1-10). The motivation is that by applying a well-known standard or protocol or machine to a system provides the system with significantly improved industrial applicability.

Regarding claim 15 Shekhar, Koshy, Kravets, and Lee teach the method of claim 8, Koshy teaches...wherein further comprising: receiving at the wireless performance module, the data 

Kanj teaches... and wherein a sensed orientation of the screen portion relative to the keyboard portion by the configuration sensor determines determining a transmission power of an antenna of a wireless network interface of the mobile information handling system based on a sensed orientation of the screen portion relative to the keyboard portion by the configuration sensor (P.25, Lns. 13-25, discloses the sensed orientation of the radiation pattern described as the radiation pattern that is measure as the variation of the field intensity of an antenna; the radiation pattern associated with each antenna of the UE device may be measure or determined on a usage mode. The usage mode can be the relative position of the screen relative to the keyboard and these patterns may be identified and provided to an antenna including one doing beamforming and steering). 

.

Claims 7, 9, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over US-20180132116-A1 to Shekhar et al. from hereon Shekhar, US-20190036563-A1 to Koshy, US-10318890B1 to Kravets et al. from hereon Kravets and US-20180295663-A1 to Lee et al. from hereon Lee in view of US-20170077977-A1 to Prendergast and US-20190304408-A1 to Seethaler.

Regarding claim 7 Shekhar, Koshy, Kravets, and Lee teach the mobile information handling system of claim 1, but does not teach...wherein the wireless performance modulator is configured to: receives input from the sensor to determine whether the mobile information handling system is stationary; and receives input from a specific absorption rate (SAR) sensor to determine whether a human is within a proximity to the mobile information handling system; and when the mobile information handling system is stationary and a human is detected to be within a proximity of the mobile information handling system, the wireless performance modulator adjusts a transmission power of an antenna of the wireless network interface.

Sheethaler teaches...wherein the wireless performance modulator is configured to: receive input from the sensor to determine whether the mobile information handling system is stationary (P.15, discloses the wireless performance modulator receives input from the sensor describe as either an accelerometer or gravitational sensor that provides input to the mobile information handling system so that it can be determine position and track movement including if the system is stationary);

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination Shekhar, Koshy, Kravets, and Lee by incorporating the teachings of Seethaler because it allows the detection by using one or more sensors and data associated with a device to ascertain from the environment via sensor the direction or mobility (Seethaler, Abs). The motivation is that by applying a well-known standard or protocol or machine to a system provides the system with significantly improved industrial applicability.

Prendergast teaches...and receive input from a specific absorption rate (SAR) sensor to determine whether a human is within a proximity to the mobile information handling system (Fig. 1A, P. 29, Ln. 29, discloses a specific absorption rate (SAR) sensor couple to the system 100 to provide input. P.27 further discloses a SAR sensor to detect a presence of a human proximity to the mobile information handling system and adjust power consumption by the device described as the fusion hub that couples multiple sensors (120) that detect nearby proximity of 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination Shekhar, Koshy, Kravets, and Lee by incorporating the teachings of Prendergast because the multiple proximity distance sensing profiles are retrieved and applied to each antenna in response to the determined nearby objects proximity and determining the transmission power accordingly (Prendergast, P. 33). The motivation is that by applying a well-known standard or protocol or machine to a system provides the system with significantly improved industrial applicability.

Regarding claim 9 Shekhar, Koshy, Kravets, and Lee teach the method of claim 8, Shekhar teaches... in that it is below the threshold distance  (P.39 and 57 disclose the performance modulator described as processor or controller item 126 configures the power consumption to the antenna described as parameter adjustment to antennas given that it may require additional power or set to zero gain as discloses on P. 70, Lns. 13-15) but do not 

Sheethaler teaches...further comprising: adjusting a transmission power of a wireless antenna for the mobile information handling system associated with a wireless network interface based upon a determination that: the mobile information handling system is stationary (P.15, discloses the wireless performance modulator receives input from the sensor describe as either an accelerometer or gravitational sensor that provides input to the mobile information handling system so that it can be determine position and track movement including if the system is stationary);

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination Shekhar, Koshy, Kravets, and Lee by incorporating the teachings of Seethaler because it allows the detection by using one or more sensors and data associated with a device to ascertain from the environment via sensor the direction or mobility (Seethaler, Abs). The motivation is that by applying a well-known standard or protocol or machine to a system provides the system with significantly improved industrial applicability.

Prendergast teaches...a specific absorption rate (SAR) sensor associated with the mobile information handling system detects the presence of a human proximate to the mobile information handling system (Fig. 1A, P. 29, Ln. 29, discloses a specific absorption rate (SAR) sensor couple to the system 100 to provide input. P.27 further discloses a SAR sensor to detect a presence of a human proximity to the mobile information handling system and adjust power consumption by the device described as the fusion hub that couples multiple sensors (120) that detect nearby proximity of a human user to determine transmit power reduction based on the multiple sensor inputs). 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination Shekhar, Koshy, Kravets, and Lee by incorporating the teachings of Prendergast because the multiple proximity distance sensing profiles are retrieved and applied to each antenna in response to the determined nearby objects proximity and determining the transmission power accordingly (Prendergast, P. 33). The motivation is that by applying a well-known standard or protocol or machine to a system provides the system with significantly improved industrial applicability.

Regarding claim 14 Shekhar, Koshy, Kravets, and Lee teach the method of claim 8, but do not teach...wherein further comprising; receiving at the wireless performance module, the data descriptive of a human presence near an antenna of the mobile information handling system that originates from a specific absorption rate (SAR) sensor to detect a presence of a 

Sheethaler teaches... wherein further comprising; receiving at the wireless performance module (P.15, discloses the wireless performance modulator receives input from the sensor describe as either an accelerometer or gravitational sensor that provides input to the mobile information handling system so that it can be determine position and track movement including if the system is stationary);

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination Shekhar, Koshy, Kravets, and Lee by incorporating the teachings of Seethaler because it allows the detection by using one or more sensors and data associated with a device to ascertain from the environment via sensor the direction or mobility (Seethaler, Abs). The motivation is that by applying a well-known standard or protocol or machine to a system provides the system with significantly improved industrial applicability.

Prendergast teaches...the data descriptive of a human presence near an antenna of the mobile information handling system that originates from a specific absorption rate (SAR) sensor to detect a presence of a human proximity to the mobile information handling system (Fig. 1A, P. 29, Ln. 29, discloses a specific absorption rate (SAR) sensor couple to the system 100 to provide 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination Shekhar, Koshy, Kravets, and Lee by incorporating the teachings of Prendergast because the multiple proximity distance sensing profiles are retrieved and applied to each antenna in response to the determined nearby objects proximity and determining the transmission power accordingly (Prendergast, P. 33). The motivation is that by applying a well-known standard or protocol or machine to a system provides the system with significantly improved industrial applicability.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over US-20180132116-A1 to Shekhar et al. from hereon Shekhar, US-20190036563-A1 to Koshy, US-10318890B1 to .

Regarding claim 10 Shekhar, Koshy, Kravets, and Lee teach the method of claim 8, but does not teach...further comprising. adjusting a direction of electromagnetic radiation emitted by a wireless antenna of the wireless network interface of the mobile information handling system upon a determinization that: the mobile information handling system is stationary ; and a specific absorption rate (SAR) sensor associated with the mobile information handling system detects the absence of a human proximate to the mobile information handling system.

Kanj teaches... further comprising. adjusting a direction of electromagnetic radiation emitted by a wireless antenna of the wireless network interface of the mobile information handling system upon a determinization that: the mobile information handling system is stationary P.25, Lns. 13-25, discloses the sensed orientation of the radiation pattern described as the radiation pattern that is measure as the variation of the field intensity of an antenna; the radiation pattern associated with each antenna of the UE device may be measure or determined on a usage mode and can be adjusted. The usage mode can be the relative position of the screen relative to the keyboard and these patterns may be identified and provided to an antenna including one doing beamforming and steering). 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination Shekhar, Koshy, Kravets, and Lee by 

Prendergast teaches...and a specific absorption rate (SAR) sensor associated with the mobile information handling system detects the absence of a human proximate to the mobile information handling system (Fig. 1A, P. 29, Ln. 29, discloses a specific absorption rate (SAR) sensor couple to the system 100 to provide input. P.27 further discloses a SAR sensor to detect a presence of a human proximity to the mobile information handling system and adjust power consumption by the device described as the fusion hub that couples multiple sensors (120) that detect nearby proximity of a human user to determine transmit power reduction based on the multiple sensor inputs). 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination Shekhar, Koshy, Kravets, and Lee by incorporating the teachings of Prendergast because the multiple proximity distance sensing profiles are retrieved and applied to each antenna in response to the determined nearby objects proximity and determining the transmission power accordingly (Prendergast, P. 33). The motivation is that by applying a well-known standard or protocol or machine to a system provides the system with significantly improved industrial applicability.

Allowable Subject Matter
Claim 16 allowed.
The following is a statement of reasons for the indication of allowable subject matter: The main reason for allowance of the claim under discussion is the inclusion of “wireless network interface configured to access a first wireless network access point via a wireless link;  to adjust a performance of a wireless network interface of a mobile information handling system;; a specific absorption rate (SAR) sensor to provide data descriptive of a presence of a human proximity to the mobile information handling system; and a movement sensor to detect movement of the information handling system relative to a threshold distance; wherein the wireless performance modulator to determines, based on the data from the SAR sensor and movement sensor, whether the information handling system has moved a distance less than the threshold distance indicating it is stationary and whether a human is within a proximity to the mobile information handling system the wireless performance modulator to instruct the wireless network interface to adjusts a transmission power of an antenna of the wireless network interface for the first wireless link; and the processor to execute code instructions of the wireless performance modulator to initiate a roaming process to search for a second, accessible wireless network access point to communicatively couple the mobile information handling system upon detection of movement of the mobile information handling system above a threshold distance level to avoid dropping the wireless link” as the prior art of record in stand-alone form nor in combination reads into the disclosed claim as supported by the specification.  Further prior art of record such as US-20180091935-A1 to Renaldi, P. 48 discloses .
Claims 17-20 are allowed as they depend on an allowed claims
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO form PTO-892: US-20180132116-A1 to Shekhar claim 23, P78 discloses sensor plus ML as it pertains to adjusting performance to wireless system; US-20180091935-A1 to Renaldi, P. 48 discloses threshold and distances of network devices, AP, Base Stations; US-20190335317-A1 to Zhou, P. 44, 49-50 discloses distance not accurate to determine roaming when in close proximity; US-20180295663-A1 to Lee, P. 6, discloses network configuration mechanisms.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LOUIS SAMARA whose telephone number is (408)918-7582. The examiner can normally be reached Monday - Friday 6-3 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz Sheikh can be reached on 571-272-3795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/L.S./Examiner, Art Unit 2476                                                                                                                                                                                                        




/AYAZ R SHEIKH/             Supervisory Patent Examiner, Art Unit 2476